Per Curiam.

The plaintiff brings his action under the Employers’ Liability Act to recover for personal injuries alleged to have been received under the employment of the defendants, while he was working at, and in consequence of a defect in, a winch used in unloading a vessel at pier 39, North river. He so timely notified his employers in writing, but his testimony fails to establish a defect. That the winch reversed while he was pulling in rope over one of its drums, and caused the rope to run the opposite way, whereby the plaintiff went over the winch and struck the hatch comb, may prove the fact of accident and injury, but'not the violation of legal obligation on the part of his employers, the defendants. The judgment herein in his favor should, therefore, be reversed, and a new trial ordered.
Present: Gildersleeve, MacLean and Seabury, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.